DETAILED ACTION
Applicant's arguments filed on 08/02/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Morgan on August 24, 2022.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 4 has been canceled.
Claim 9, line 1, “claim 4” has been changed to --claim 1--.
Claims 1 and 3 have been replaced with following:
	Claim 1 (Currently Amended): A rectifying circuit comprising:
a voltage-current converting circuit that converts an input voltage into a current;
a first transistor and a second transistor that are coupled in series, wherein a first terminal of the first transistor and a first terminal of the second transistor are connected to a first node into which the current converted by the voltage-current converting circuit flows;
a third transistor and a fourth transistor that are connected in series, that respectively mirror a current flowing through the first transistor and a current flowing through the second transistor, and that respectively have a control terminal connected to a control terminal of the first transistor, and a control terminal connected to a control terminal of the second transistor, wherein the third transistor and the fourth transistor are connected to a second node via a first terminal of the third transistor and a first terminal of the fourth transistor; 
a first diode that has a first terminal and is coupled between the second node and an output terminal, wherein the first terminal of the first diode is coupled to the second node; and
a combining circuit that combines an output current of the first diode and an output current of a second diode;
wherein the combining circuit includes:
an inverting circuit that inverts the output current of the second diode; and
an adding circuit that adds up the output current of the first diode and an output current of the inverting circuit.
Claim 3 (Currently Amended): The rectifying circuit according to claim 1,
wherein the second diode has a cathode side coupled to the second node.

					Reasons for Allowance
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a first diode that has a first terminal and is coupled between the second node and an output terminal, wherein the first terminal of the first diode is coupled to the second node; and
a combining circuit that combines an output current of the first diode and an output current of a second diode;
wherein the combining circuit includes:
an inverting circuit that inverts the output current of the second diode; and
an adding circuit that adds up the output current of the first diode and an output current of the inverting circuit.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are listed in the PTO-892 however, none of the references teach the structure as claimed for the circuitry.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838